SILBERMAN, Judge.
Arthur P. Hoffman appeals the final judgment of foreclosure entered in favor of BankUnited, FSB, and raises four issues. As to the three issues regarding the sufficiency of the evidence to support the final judgment, we conclude that Hoffman is not entitled to relief and affirm without discussion. On the fourth issue, we agree that the foreclosure sale of the property must be set aside because the sale was conducted while Hoffman’s timely motion for rehearing was pending. See Wollman v. Levy, 489 So.2d 1239, 1239 (Fla. 3d DCA 1986). Accordingly, we vacate the foreclosure sale. Because the trial court disposed of the rehearing motion some time after the sale, the court may again order the foreclosure sale of the property on remand.
Affirmed in part, vacated in part, and remanded with directions.
DAVIS, C.J., and SLEET, J., concur.